Relator was charged by complaint, filed in the Justice Court of Precinct No. 1 of Dickens County, with the offense of unlawfully keeping and exhibiting a gaming table, to-wit, a marble table. Upon a hearing before the magistrate the accused was bound over in the sum of $500.00 to await the action of the grand jury, in the default of which he was committed to jail. He immediately applied to the judge of the District Court of Motley County for a writ of habeas corpus which was granted. At the conclusion of the hearing thereof, the judge made an order similar to that of the magistrate, to which relator excepted and gave notice of appeal to this court.
The instant case is similar to and involves the same legal questions as those presented in the case of Ex parte Meers et al., No. 17,901, recently decided by this court (page 465 of this volume). Hence, we do not deem it necessary to again enter upon a discussion thereof because reference to said case is deemed sufficient.
No question is raised as to the amount of the bond fixed by *Page 575 
the court. Therefore, the order granting to relator bail in the sum of Five Hundred Dollars, in default of which he is committed to jail, is affirmed.
Affirmed.
              ON RELATOR'S MOTION FOR A REHEARING.